  Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 1 of 7           PageID #: 1

 ORIGINAL                  SEALED ·
                           BY ORDER OF THE COURT
JUDITII A. PHILIPS                                             FLED IN THE
                                                      UNITED STATES DISTRICT COURT
Acting United States Attorney                              DISTRICT OF HAWAII
                                                         .Mar 17, 2021, 4:27 pm
District of Hawaii                                    Michelle Rynne, Clerk of Court



CRAIG S. NOLAN
J\t1ICHAELNAMMAR
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
3 00 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax: (808) 541-2958
E-Mail: Craig;Nolan@usdoj.gov
         Micl:iael.Nammar@usdoj .gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN TIIE UNITED STATES DISTRICT COURT

                        FOR TIIE PISTRICT OF HAWAll

UNITED STATES OF AMERICA,          )    CR. N O. 21-00038 JMS
                                   )
                   Plaintiff,      )    INDICT.l\.1ENT
                                   )
      vs.                          )    [18 U.S.C. §§ 1343 and 1346]
                                   )
IaWEJAVONILLO,                     )
                                   )
                  D efendant.      )


                                INDICThffiNT

The ·Grand Jury charges:
 Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 2 of 7              PageID #: 2




                                    Counts 1 - 3
                             Honest Services Wire Fraud
                            (18 U.S.C. §§ 1343 and 1346)

       The Scheme to Defraud

       1.     In or about and between 2009 and September 2018, both dates being

approximate and inclusive, within the District of Hawaii and elsewhere, JENNIE

JAVONILLO, the defendant, devised and intended to devise a scheme and artifice

to defraud and deprive the citizens of the City and County of Honolulu and its

Department of Planning and Permitting ("DPP") of their rights to the honest and

faithful services of JAVONILLO, who was then employed by DPP initially as a

Clerk and subsequently as a Building Plans Examiner, through bribery and the

concealment of material information.

      2.     The purpose of the scheme and artifice was for JAVONILLO to

secretly use her official position to enrich herself by soliciting and accepting gifts,

payments~ and other things of value in exchange for her provision of favorable

official action to persons who paid her bribes.

      3.     The scheme and artifice was carried out by the following manner and

means, among others:

             a.     From in or about summer 2016 to in or about September 2018,

      JAVONILLO solicited and accepted gifts, payments, and other things of

      value from an architect and third-party reviewer ("Architect 1").


                                           2
Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 3 of 7          PageID #: 3




    1AVONILLO provided favorable official action on behalf of Architect 1 as

    requested and as opportunities arose, including expediting the approval of

    projects submitted for approval to DPP by Architect 1 ahead of projects

    previously submitted by others.

          b.    From in or about 2009 to in or about September 2018,

    JAVONILLO solicited and accepted gifts, payments, and other things of

    value from an architectural draftsman ("Draftsman 1"). JAVONILLO

    provided favorable official action on behalf of Draftsman 1 as requested and

    as opportunities arose, including logging in Draftsman 1's projects at DPP

    ahead of other persons' projects and expediting the approval of projects

    submitted for approval to DPP by Draftsman 1 ahead of projects previously

    submitted by others.

          c.    From in or about 2015 to in or about September 2018,

    JAVONILLO solicited and accepted gifts, payments, and other things of

   value from an engineer and third-party reviewer ("Engineer l ").

   JAVONILLO provided favorable official action on behalf of Engineer 1 as

   requested and as opportunities arose, including expediting ~~e approval of

   projects submitted for approval to DPP by Engineer 1 ahead of projects

   previously submitted by others.




                                      3
Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 4 of 7          PageID #: 4




           d.    From in or about 2015 to in or about September 2018,

    JAVONILLO solicited and accepted gifts, payments, and other things of

    value from an architectural draftsman ("Draftsman 2"). JAVONILLO

    provided favorable official action on behalf of Draftsman 2 as requested and

    as opportunities arose, including expediting the approval of projects

    submitted for approval to DPP by Draftsman 2 ahead of projects previously

    submitted by others.

          e.     From in or about 2017 to in or about September 2018,

    JAVONILLO solicited and accepted gifts, payments, and other things of

    value from a builder ("Builder 1"). JAVONILLO provided favorable

    official action on behalf of Builder 1 as requested and as opportunities arose,

    including expediting the approval of projects submitted for approval to DPP

   by Builder 1 ahead of projects previously submitted by others

          f.     JAVONILLO took steps to hide, conceal, and cover up her

   activity and the nature and scope of her dealings with persons who paid her

   bribes, including by taking bribes in cash, using cash from bribes to make

   cash payments at one or more retail stores to pay down store credit card

   debt, using a personal cell phone for communications with persons who paid

   her bribes, and meeting with persons who paid her bribes at places other

   than DPP to carry out the scheme, and by her failure to inform DPP of the


                                       4
  Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 5 of 7            PageID #: 5




         bribes received by her in exchange for her expedited logging-in and

         expedited approval of projects submitted by persons who paid her bribes.

         The Wire Communications

         4.    On or about the dates stated below, in the District of Hawaii and

elsewhere, and for the purpose of executing the aforesaid scheme and artifice to

defraud, and attempting to do so, JAVONILLO did knowingly transmit, and cause

to be transmitted, certain writings, signs, signals, and sounds in interstate

commerce, with each such wire communication constituting a separate count of

this Indictment:

  COUNT       ONORABOUT           DESCRIPTION OF WIRE CO:MMUNICATION

     1           10/13/2016       Email from Defendant to Architect 1 stating, "I
                                  guess so" regarding a permit application for a
                                  residence on Keanu Street.
     2             1/12/17        Email from Defendant to Architect 1 stating,
                                  "Probably can approve tomorrow am" regarding a
                                  permit application for a residence on North Judd
                                  Street.
     3             8/22/18        Email from Defendant to Architect 1 stating,
                                  "You can pick up the comments" regarding a
                                  permit application for a residence on Hollinger
                                  Street.

      All in violation of Title 18, United States Code, Sections 1343 and 1346.

                                   Forfeiture Notice

      5.      The allegations set forth in all paragraphs of this Indictment are

hereby realleged and incorporated by reference for the purpose of noticing


                                           5
     Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 6 of 7             PageID #: 6




 forfeiture pursuant to Title 18, United States Code, Section 981(a)(l)(C) and Title

 28, United States Code, Section 2461(c).

         6.       The United States hereby gives notice to Defendant that, upon

 conviction of the offenses charged in Counts 1 - 3 of this Indictment, the

 government will seek forfeiture, in accordance with Title 18, United States Code,

 Section 981(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and

 all property, real or personal, constituting, or derived from, proceeds traceable to

 the violation of Title 18, United States Code, Section 1343, alleged in this

Indictment.

         7.      Ifby any act or omission of Defendant, any of the property subject to

forfeiture described in paragraph 6 herein:

              a. cannot be located upon the exercise of due diligence;

              b. has been transferred or sold to, or deposited with, a third party;

              c. has been placed beyond the jurisdiction of the court;

              d. has been substantially diminished in value; or

              e. has been commingled with other property which cannot be subdivided

                 without difficulty,

II

II

II


                                              6
  Case 1:21-cr-00038-DKW Document 1 Filed 03/17/21 Page 7 of 7          PageID #: 7




the United States of America will be entitled to forfeiture of substitute property up

to the value of the property described above in paragraph 6, pursuant to Title 21,

United States Code, Section 853(p), as incorporated by Title 28, United States

Code, Section 2461 (c).

      DATED: March 17, 2021, Honolulu, H awaii.

                                              A TRUE BILL

                                              Isl Foreperson

                                              FOREPERSON, GRAND JURY



~r~
Acting United States Attorney
District of Hawaii


      /!
CRAitfsJNOLAN
                j1 / l(]L
MICHAEL NAM:MAR
Assistant U.S. Attorneys




United States v. Jennie Javonillo
Indictment
Cr. No. 21-00038 JMS


                                          7
